Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's Response
In Applicant's Response dated 11/25/2020, Applicant argued against all objections and rejections set forth in the previous Office Action.
All objections and rejections not reproduced below are withdrawn. 
The prior art rejection of the Claims under 35 U.S.C. 103 previously set forth are maintained. 
	The examiner appreciates the applicant noting where the support for the amendments is located in the specification. 
The Application filed on 12/20/2017, with a priority to provisional 62/437,155 filed 12/21/2016.
Claim(s) 1, 3-9, 11-17, 19-24 are pending for examination. Claim(s) 1, 9, 17 is/are independent claim(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 5, 6, 7, 9, 13, 14, 15, 17, 21, 22, 23 rejected under 35 U.S.C. 103 as being unpatentable over Chiculita; Alexandru et al. US Pub. No. 2014/0215306 (Chiculita) in view of Gopalakrishna; Ramesh et al. US Pub. No. 2014/0006913 (Gopalakrishna) in view of Glasgow; Ryan J. et al. US Pub. No. 2016/0103928 (Glasgow). 

Claim 1: 
	Chiculita teaches: 
A system for web content development, comprising:
a web content development platform, including a processor and a data store, the web content development platform coupled over a network to a user device ([abstract], ¶ [0026]-[0027], Fig. 1) (in context editing of web pages, viewer and editor connected to a network), and
the web content platform including computer executable instructions to:
provide an editor to the user device from the web content development platform (¶ [0019], [0029], [0037]-[0051]) (editor application for editing web pages), wherein the editor comprises a set of instructions including instructions executable by the browser on the user device to implement the editor, the editor performing the steps of:
receiving Hypertext Markup Language (HTML) from a user at the editor executing on the browser at the user device (¶ [0016], [0033], [0036], [0067]) (receive output files, output presentation, or web page);
rendering, by the editor executing on the browser at the user device, the HTML in the browser executing the editor to present the rendered HTML in the browser (¶ [0014], ;
wherein rendering the HTML in the browser executing the editor to present the rendered HTML in the browser is accomplished by the editor injecting the received HTML into the instructions of the editor such that the received HTML is rendered in the browser in association with execution of the editor by the browser and the HTML is incorporated with the set of instructions of the editor (¶ [0044] editor application provides an interface for modifying the output elements of a web page) (¶ [0047]-[0051] editor application provides this interface by detecting editable content and adding identifiers, augment elements with behaviors, highlight editable content, these added identifiers are the editor “injecting” the HTML) (¶ [0014-16, Figs. 3-4] editor application analyzed the web page, including the HTML code) (¶ [0027-30, Fig. 1] Fig. 1 shows the editor application ’114 together with the viewer application ‘116, both on the client computing device ‘102 and separate from the server system ‘120) (¶ [0030] Chiculita also states that the editor application can be included in the viewer application) (¶ [0065, Figs. 4-5] once the editor application has modified the output file by added tags for editing the editor application display the output file by rendering the HTML and allowing the editing of the output file. Fig. 4 shows the editor application ‘114 displaying a web page ‘404 with content elements ‘406a and ‘406b. While these elements are being displayed the editor application allows the user to edit the content and in Fig. 5 the user as swapped elements ‘406a and ‘406b);
identifying, by the editor executing on the browser at the user device, elements of the HTML, wherein identifying the elements of the HTML comprises processing the set of instructions of the editor to identify the elements of HTML (¶ [0038]-[0043]) (identifying source elements in the HTML of a web page) (¶ [0016], [¶ 0053]-[¶ 0057]) (identify layout, grid layout system, DOM) (¶ [0047]-[0051]) (editor application can detect editable content and add identifiers, augment elements with behaviors, highlight editable content) (¶ [0054]-[0057]); 
evaluating, by the editor executing on the browser at the user device, the identified elements of the HTML to determine standalone elements of the HTML, wherein each identified element is evaluated based on a tag associated with the identified element to determine if the identified element is a standalone element (¶ [0021], [0024] , [0043] , [0047]) (detect editable content) (¶ [0057]-[0061]) (determine column and edit column) (¶ [0014], [0016], [¶ 0037]-[¶ 0039]), [¶ 0045], [¶ 0066]-[¶ 0068]) (reverse engineer, recognize template patterns) (¶ [0043] , [0048]) (save to template file); …

Chiculita fails to teach, but Gopalakrishna teaches: 
creating, by the editor executing on the browser at the user device, a component for each of the identified standalone elements (¶ [0035]-[¶ 0038], Figs. 3B-3C) (create template by identifying regions and removing content) … ;
identifying, by the editor executing on the browser at the user device, the created components in the rendered HTML presented by the browser (¶ [0042], [¶ 0047]), Figs. 4-5) (identifying elements and regions for creating template); 
determining, by the editor executing on the browser at the user device, that the user has accepted the identified components (¶ [0041], [¶ 0046]), Figs. 4-5) (user ; and
creating, by the editor executing on the browser at the user device, a template at the web content development platform including the identified components (¶ [0046]-[0048]) (extract template from web page) (¶ [0035]-[¶ 0038], Figs. 3B-3C) (create template by identifying regions and removing content).
	
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of in-context editing of websites in Chiculita and the method of authoring a web page template in Gopalakrishna, with a reasonable expectation of success. 
	The motivation for doing so would have been to provide “a web development tool that allows novice users and for designers to efficiently and affordably create templates” [Gopalakrishna: ¶ 0009]. 

	Chiculita teaches, but Glasgow also teaches: 
	wherein rendering the HTML in the browser executing the editor to present the rendered HTML in the browser is accomplished by the editor injecting the received HTML into the instructions of the editor such that the received HTML is rendered in the browser in association with execution of the editor by the browser and the HTML is incorporated with the set of instructions of the editor (¶ [0061-66], Fig. 3A) (detect display information, or editable content, generate toolbars that can edit the information, 
	Glasgow teaches creating an overlay of and HTML web page to identify page objects, this may be considered “injecting” as recited in the claims, but Glasgow is not unclear as to how the overlay is “injected” into the HTML: [¶ 0058-73; Fig. 3A-3E] (identifying visual elements of a web page using an overlay of cells, using a browser editor) [¶ 0074-81; Figs. 4A-4C] (moving a visual element) [¶ 0082-86; Figs. 5A-5C] (editing a visual element).

	Chiculita, Gopalakrishna fail to teach, but Glasgow teaches: 
wherein the creation of the component for the standalone element comprises identifying a component type for the standalone element based on the HTML associated with the standalone element, creating the component of the identified component type and populating a datum of the created component with HTML from the corresponding standalone element (¶ [0086], [0092]) (determine type of visual element, edit options based on type of element) (¶ [0058-81], Figs 3-4) (editing web content by moving individual components);

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of in-context editing of websites in Chiculita and the method of authoring a web page template in Gopalakrishna and the method of editing web content in Glasgow, with a reasonable expectation of success. 

	
Claim 5: 
Chiculita teaches: 
The system of claim 1, wherein creating the template comprises inserting the identified components in the template according to a grid layout by assigning each of the identified components to a section of the grid layout according to a location of the identified component in a layout of the identified components presented in the browser (¶ [0016], [0033], [0053], [0056-57]) (template, CSS file may specify a grid-based layout,  identify patterns in the web page that correspond to elements, identify pattern, grid).	

Claim 6: 
	Gopalakrishna teaches: 
The system of claim 1, wherein the components created for the standalone elements are maintained by the editor at the browser on the user device (¶ [0044], [0049]) (publishing template and including source code).
Glasgow also teaches (¶ [0058-81], Figs 3-4) (editing web content by moving individual components, moving individual components means that they are “maintained”).

Claim 7: 
	Glasgow teaches: 
The system of claim 1, wherein the component type is a basic image component type, a basic content component type or a basic embed HTML component type (¶ [0046], [0063], [0075]-[0078], [0084]-[0086]) (image placeholder).
	
Claims 9, 13, 14, 15, 17, 21, 22, 23: 
Claim(s) 9, 17 is/are substantially similar to Claim 1 and are rejected using the same art and the same rationale as Claim 1. 
Claim(s) 14, 22 is/are substantially similar to Claim 6 and are rejected using the same art and the same rationale as Claim 6.
Claim(s) 15, 23 is/are substantially similar to Claim 7 and are rejected using the same art and the same rationale as Claim 7.
Claim(s) 13, 21 is/are substantially similar to Claim 5 and are rejected using the same art and the same rationale as Claim 5.

Claims 3, 4, 11, 12, 19, 20 rejected under 35 U.S.C. 103 as being unpatentable over Chiculita; Alexandru et al. US Pub. No. 2014/0215306 (Chiculita) in view of Gopalakrishna; Ramesh et al. US Pub. No. 2014/0006913 (Gopalakrishna) in view of Glasgow; Ryan J. et al. US Pub. No. 2016/0103928 (Glasgow) in view of Umapathy; Thangaraj US Pub. No. US 2016/0062963 (Umapathy).
Claim 3: 
	Chiculita, Gopalakrishna, Glasgow teach all the elements shown above.  
Glasgow teaches: 
The system of claim 2, wherein the instructions of the editor include instructions associated with an identifying pattern, … (¶ [0058-81], Figs 3-4) (identifying components for editing is “identifying pattern”)
Chiculita, Gopalakrishna, Glasgow fail to teach, but Umapathy teaches: 
… and identifying elements of the HTML comprises, obtaining a Document Object Model (DOM) associated with the rendered HTML from the browser executing the editor, and
identifying all elements in the DOM that are not script, link or style tags and do not have the identifying pattern associated with the instructions of the editor (abstract; ¶ [0029], [0030]) (identifying all elements in the DOM that are not script, link or style tags) (¶ [0023], [0034], [0035], [0044]) (do not have the identifying associated with the instructions of the editor) (¶ [0023], [0034], [0035], [0044]).
	
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of in-context editing of websites in Chiculita and the method of authoring a web page template in Gopalakrishna and the method of editing web content in Glasgow and the method of DOM element synchronization in Umapathy, with a reasonable expectation of success. 
	The motivation for doing so would have been for making it easier to match visual element with the underlying code [Umapathy: ¶ 0002]. 

Claim 4: 
	 Glasgow teaches: 
The system of claim 3, wherein the identifying pattern is an HTML tag associated with the editor (¶ [0058-81], Figs 3-4) (identifying components for editing is “identifying pattern”).

Claims 11, 12, 19, 20: 
Claim(s) 11, 19 is/are substantially similar to Claim 3 and are rejected using the same art and the same rationale as Claim 3.
Claim(s) 12, 20 is/are substantially similar to Claim 4 and are rejected using the same art and the same rationale as Claim 4.

Claims 8, 16, 24 rejected under 35 U.S.C. 103 as being unpatentable over Chiculita; Alexandru et al. US Pub. No. 2014/0215306 (Chiculita) in view of Gopalakrishna; Ramesh et al. US Pub. No. 2014/0006913 (Gopalakrishna) in view of Glasgow; Ryan J. et al. US Pub. No. 2016/0103928 (Glasgow) in view of Silverstein; Todd et al. US Pub. No. 2016/0188682 (Silverstein).
Claim 8: 
	Chiculita, Gopalakrishna, Glasgow teach all the elements shown above.  
Chiculita teaches: 
The tags in Chiculita that allow editing of content elements may be considered a “mask” [0044] (editor application provides an interface for modifying the output elements of a web page) [¶ 0047]-[0051]) (editor application provides this interface by detecting editable content and adding identifiers, augment elements with behaviors, highlight editable content, these added identifiers are the editor “injecting” the HTML) [¶ 0014-16, 

Glasgow teaches: 
The overlay in Glasgow may be considered a “mask” (¶ [0061-66], Fig. 3A) (detect display information, or editable content, generate toolbars that can edit the information, render the webpage with an overlay for editing, the users edits the page and the editor application updates the page with the changes and then updates the overlay)

Chiculita, Gopalakrishna, Glasgow fail to use the term “mask”, but Silverstein teaches: 
The system of claim 1, wherein a corresponding mask is created for each created component and identifying the created components comprises rendering, by the editor, the corresponding mask in the browser executing the editor (¶ [0196], [0355], [0357]) (content that may be masked behind an interaction layer).	
Silverstein provides that the process described in Chiculita and Glasgow is a “mask” because the content that may be masked behind an interaction layer. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of in-context editing 
	The motivation for doing so would have been for easily updating and changing content as well as collecting data on content [Silverstein: ¶ 0010-11, 80, 86, 95, 153]. 

Claims 16, 24: 
Claim(s) 16, 24 is/are substantially similar to Claim 8 and are rejected using the same art and the same rationale as Claim 8.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892: Notice of References Cited.

Evidence of the level skill of an ordinary person in the art for Claim 1: 
Jimenez; Juan Carlos et al. US 20100083102 teaches: [Figs. 4, 4A] web page component selected; [0036, 42} administrative information are provided to the requestor in different responses; [0049] '414. 
Klevenz; Stephan et al. US Pub. No. 2010/0095197 (Klevenz) teaches: (¶ [0024]-[0027], [0030], [0058], [0062], [0067], [0068]) (design web pages using browser based interface, HTML template) (¶ [0028], [0029], [0062], [0066], [0067]) (HTML content / element code) (¶ [0051], [0054], [0055], [0066], [0067]) (metadata tag query evaluates 
Zarzar; Daniel G. et al. US Pub. No. 2009/0006454 (Zarzar) teaches: [¶ 0005, 25-26, 40, 56] (editing handlers inserted into HTML in browser) [¶ 0005, 17-18; Figs. 3-9] (browser based what-you-see-is-what-you-get (WYSIWYG) editing, HTML) [¶ 0037-38, 54] (identify elements). 

Evidence of the level skill of an ordinary person in the art for Claim 3: 
Chilakamarri; Pradeep et al. US Pub. No. 2016/0371249 teaches: Documents can be deconstructed into component blocks for reuse in productivity applications using a document shredder. The document shredder can identify specific objects within a source document that are likely to be reused, replicate the objects, and store the objects, or component blocks, separate from the source document [abstract, Figs. 4A-4I].
Zetlen; James US 8522134 teaches: inserting tags that alter structures of web page for WYSIWYG editing [Col. 5, Ln. 42-55].
Cai; Boyang et al. US 20130014002 teaches: template, grid, analyze DOM structure of page to be extracted. 
. 

Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive.

35 USC 103 Rejection: 
The applicant argues that: 
The cited portions of Chiculita, however, do not disclose that HTML to be processed is injected into the editor applications such that the received HTML is rendered in the browser in association with execution of the editor by the browser and the HTML is incorporated with the set of instructions of the editor nor that it is the instructions of the editor are what is processed to identify elements of that HTML.
Instead, Chiculita discloses that an output file may be generated by a server computer. These output files may be viewed in a viewer application. A separate editor application analyzes the output file to determine patterns. Notice however, that in Chiculita the output file is never injected into the editor application such that output file is incorporated with the set of instructions of the editor application. Similarly, notice additionally that it is the OUTPUT FILE of Chiculita that is analyzed, NOT the instructions of the editor application. (Response pages 10-14). 

The examiner respectfully disagrees. 
In Chiculita the editor application does exactly what the applicant asserts it does not do. 
In Chiculita the output file, or web page, from the web server is analyzed by the editor application to identify content that can be edited. When the content is identified the editor application inserts or “injects” tags into the HTML and the then the editor 
In Chiculita the server, a web server, produces an output file, or a web page. The output file, or web page, is sent to the computing system. The computing system includes the editor application and viewer application. Fig. 1 shows the editor application ’114 together with the viewer application ‘116, both on the client computing device ‘102, and separate from the server system ‘120 [¶ 0027-30, Fig. 1]. Chiculita also states that the editor application can be included in the viewer application [¶ 0030]. 
The editor application identifies editable content and adds identifiers to the HTML, or “injecting the received HTML into the instructions” (claim 1). The editor application analyzed the web page, including the HTML code [¶ 0014-16, Figs. 3-4]. The editor application in Chiculita provides an interface for modifying the output elements of a web page on the main display ‘210 [¶ 0043-44] and modifying the content displayed in the output file [¶ 0045, 64] 
The editor application provides this interface by detecting editable content [¶ 0021, 0024, 0043, 0047] and adding identifiers, augment elements with behaviors, highlight editable content [¶ 0047]-[0051]. The table below ¶ [0047] shows the HTML augmented with behaviors. These added identifiers and the behaviors that are added are the editor “injecting” the HTML as recited in claim 1. 
Once the editor application has modified the output file by added tags for editing the editor application display the output file by rendering the HTML and allowing the editing of the output file. The editor application provides the interface for modifying the 

All of this shows that contrary to applicant’s assertion that in Chiculita “the output file is never injected into the editor application such that output file is incorporated with the set of instructions of the editor application” is not the case. Chiculita augmenting the HTML by adding tag identifiers that include behaviors [¶ 0047]-[0051] which are then used when the editor application displays the HTML to provide edit options for the output file [¶ 0065, Figs. 4-5] is the same thing as “output file is incorporated with the set of instructions of the editor application”. 

It is not the case that “it is the OUTPUT FILE of Chiculita that is analyzed, NOT the instructions of the editor application”. The editor application of Chiculita analyzes the output file, web page, and augments the output file by adding the tag identifier which is that same as “injecting” them. The editor application then has to analyze those tags to display the web page, so the addition of the edit tags by the editor application means that those added tags are analyzed by the editor application in order to display the editor behaviors and allow the user to edit the web page as shown in Figs. 4-5.

.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144